        Case 1:18-cr-00315-JEJ Document 57 Filed 12/03/19 Page 1 of 3



November 20,2019

Dear Judge Jones:

It is with great regret and sorrow I write you this letter. On April 29,2018,1 made the biggest
mistake of my life. I did not simply violate some criminal statute; I caused real, physical harm to
one of the most important people in my life, my daughter. The ripple effect of my behavior on
my family has been sobering. I apologize to them, to you, and to everyone who has been affected
by my actions.

Although I was never proud of my criminal activities, I always tried to make sure that that world
never collided with my family life. Perhaps I should have seen the inevitable error of that line of
thinking, but it breaks my heart to know that I have literally and figuratively scarred my daughter.
I was arrogant and oblivious to the eventual consequences of my actions. Another consequence
of my actions has been the deterioration of my marriage.

As much as it pains me to go to prison, to be separated from family and friends, I am equally
pained to know that, upon release, I’ll see my daughter's scar, knowing I caused it. One day she's
going to ask me what happened, and I'll need to look her in the eyes and tell her. I need to take
this time to reflect, think, and learn so I can be prepared for that conversation.

I have never been one to make excuses for my actions, and I won't start now. It's important for
me, in this moment, to take responsibility and embrace my punishment, if for no other reason
than to be a living example to my daughter about the importance of taking responsibility of one's
actions.

Part of owning my mistake is ensuring that it doesn't happen again. I am proud to say that I have
already begun work on that front. During my stay at Dauphin County Prison, I enrolled in its
Drug and Alcohol Program. Knowing that part of the reason I've made bad decisions is because
of substance abuse, I need to fix that if I hope to have a chance at a meaningful recovery. I have
every intention of continuing my substance treatment when I get to a Bureau of Prison facility. In
addition to the Drug and Alcohol Program, I, too, started GED classes at Dauphin County Prison.
I anticipate completing my GED once I get to my federal facility (Adams County Prison, where I
am currently housed does not offer the GED).

Beyond those two programs, I want to enroll in as many relevant classes and programs at the
BOP as possible. Once my incarceration is complete, I want to hit the ground running. I need to
open new doors for me and my family and seize opportunities when they are presented. That
means I need to further my formal education, work on improving my personal issues, and pursue
new activities to apply my talent and interest. I know the BOP will give me an opportunity for all
of these things. It's now just a matter of me following through.

As I think about my future and the future of my family, I can’t help but be reminded of my past. I
grew up without my father. That affected me in ways known and unknown. I don't want my
daughters to grow up without theirs. I want to give them what I never had. I want to be and
example for them. I want them to know they can rely on me. So while my incarceration is a real
and painful obstacle to my goal, I am committed to being the father I was meant to be. I will use
        Case 1:18-cr-00315-JEJ Document 57 Filed 12/03/19 Page 2 of 3



this time to better myself. I want them to be proud of me.

Ultimately, Your Honor, I am deeply sorry for my actions and for the tremendous hurt I've caused
too many people. Everyday, I count my blessings, even under these circumstances, because,
despite my mistakes, my family and friends are still here for me. I am eternally grateful for their
ongoing support and love.

Thank you for your time and consideration.

Sincerely,



Jorge Rosa-Hemandez
      Case 1:18-cr-00315-JEJ Document 57 Filed 12/03/19 Page 3 of 3




 I'.
                                                                                                                                                                             -^^>a        !:'«•'            'kv****'*1*'
                                                                      i-                                                                                                   .'I
                                                                                                                                                                                          L'-1”1
                                                                                                                                                                                                                           »**•
                                                                                                                                              .2.x nox? ;^>3S>pm2 i Fo«f^L         :'i;
                                                                                                                                                                                                                                  i
                                                                                                                                                                                   Barn Swa^O"
                                                                           name     TSf^ycy*                   ^ Vl^yf\a aA^l
                                                                           A w r,!________ |9-\
                                                                              v’v^^'y ?r''LTcr^i:'r
                                                                                                   o.,             Aioc.^lex
                                                                           An'■
                                                                           4r            ■'--U.
                                                                                                      -d-.ob
                                                                           Gtl rYijURU, t»A •' / ,3z;j
                                                                                                                                                   --------    —£Z>   </
                                                                                                                                                                h, AMf/ie-te-
                                                                                                                                                   Po fee>*c
                                                                                                                                                              H^\3'^U^ PAt,
                                                                                                                                                                      1^/oS
                                                                                                                                                                                                     ihit'   i
                                                                                                                                                    liilllil’lliri<l“i'il'llliluihhlliillli'l,illilim
                                                                                                                               17109-039993
?•
Ji.
